*544Dissenting opinion by
Thompson, J.
I dissent from the opinion which has been delivered in this case. I agree with the conclusion of the court that it was competent for the parties to agree, if they were foolish enough to do so, to accept the debtor’s promissory notes for a portion of their debts in discharge of' the whole, and to release their debtor, whether he should thereafter • pay the notes or not. But, as the general rule is, that a composition agreement means payment in money—that being what the debtor expects to give and what the creditors expect to get—I do not think that such an agreement should be construed as an agreement on the part of the creditors to discharge their debtor upon the receipt of certain pieces of paper representing but a fraction of their indebtedness, although such pieces of paper might turn out to be entirely worthless, unless such a conclusion is unavoidable from the language used. Looking at the composition agreement as stated in the agreed statement, upon which the parties submitted this case to the circuit court, I find it clear, beyond doubt, that the parties had no such intention. The agreed statement of facts recites, “ That the creditors, by a valid agreement in writing, to the following effect, agreed that the said creditors would accept forty per cent, of the amount of their respective debts in notes-of defendant, payable in three, six, nine, and twelvemonths after date, in complete satisfaction of said original indebtedness, which defendant should pay.” The clause, “which defendant should pay,” I take to be a clear and unequivocal statement that it was a part of the composition agreement that the defendant • should pay the notes. It is a principle in the interpretation of written instruments that effect is. to be given to every clause of the instrument if possible. But the court construes this instrument so as to give no effect whatever to the clause, “which defendant should pay,” but so as to make it idle and tautological. The draftsmen *545of this agreed statement were legal practitioners in good standing ; they were educated men; and I take it that they knew enough about the rules of English syntax, and about the principles which govern the interpretation of written instruments, to know that such a clause was not necessary for the purpose of describing the original indebtedness, and that, on settled principles of interpretation, it would be held to mean just what I hold it to mean.
But what I regard as a painful feature of this caséis, that the court have really not decided it upon the-agreed statement, but upon the answer. My brethren regard themselves, no doubt, as having decided it upon the agreed statement; undoubtedly, they are sincere in this; but I am entirely satisfied that if the discovery had not been made that the answer purports to set out. the composition agreement in haee verba, and that the agreement as so set out is to the effect that the notes are accepted in satisfaction of the debt, and does not contain any clause making it obligatory on the defendant to pay them, this cause would have been decided the other way. It is a settled rule of procedure in this state, that where the parties go to trial on an answer which sets up an affirmative defence, the answer is to be treated as having been denied, although no denial has been filed. Howell v. Reynolds County, 51 Mo. 154; Henslee v. Cannefax, 49 Mo. 295 ; Smith v. St. Joseph, 45 Mo. 449. This is just what the parties have -done in this case. They have gone to trial, not upon the answer —if they had intended to do that the plaintiff would have demurred, or would have moved for judgment on the pleading, or the parties would have agreed to submit the case to the court upon the allegations in the answer— but they have gone to trial on an agreed statement of facts which states the composition agreement differently from the -way it is stated in the answer. The agreement as recited in the answer maF for aught we know, be *546correct, and it may be incorrect. The plaintiff has never admitted its correctness, but it stands, under settled rules of procedure, as a denied and discredited pleading. We have no more right to look to it for the purpose of influencing our judgment upon the case than we would have to look to a piece of loose paper blowing- about the ■streets ; and I wish to enter a distinct protest against '■this method of administering justice.
I think that the judgment should be reversed and the cause remanded, with directions to enter a judgment in favor of the plaintiff upon the agreed statement.